—Order, Supreme Court, New York County (Ira Gammerman, J.), entered January 25, 1999, which granted defendants’ respective motions to dismiss plaintiff’s complaint on Statute of Limitations grounds, unanimously affirmed, without costs.
The Statute of Limitations applicable to this action to recover for alleged latent effects of exposure to DES is CPLR 214-c (2), which requires such an action to be commenced within three years from the plaintiff’s discovery of the injury. “All that is necessary to start the limitations period is that plaintiff be aware of the primary condition for which damages are sought” (Whitney v Quaker Chem. Corp., 90 NY2d 845, 847). Here, plaintiff’s symptomology manifested itself, to plaintiff’s knowledge, and sufficiently for medical personnel to recommend surgery, in February 1992. Under these circumstances, then, the action, commenced more than three years later, in August 1995, was time-barred. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.